                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF WISCONSIN



UNITED STATES OF AMERICA           )
                                   )
      vs.                          )           Case No. 18 CR 130
                                   )
PETER ARMBRUSTER,                  )
MARK WOGSLAND,                     )
and BRET NAGGS                     )




                      INSTRUCTIONS GIVEN TO THE JURY




Date: July 26, 2021




       Case 2:18-cr-00130-MFK Filed 07/30/21 Page 1 of 55 Document 309
       Members of the jury, I will now instruct you on the law that you must follow in

deciding this case. Each of you has a copy of these instructions to use in the jury room.

You must follow all of my instructions about the law, even if you disagree with them.

This includes the instructions I gave you before the trial, any instructions I gave you

during the trial, and the instructions I am giving you now.

       As jurors, you have two duties. Your first duty is to decide the facts from the

evidence that you saw and heard here in court. This is your job, not my job or anyone

else's job.

       Your second duty is to take the law as I give it to you, apply it to the facts, and

decide if the government has proved the defendant guilty beyond a reasonable doubt.

       You must perform these duties fairly and impartially. Do not let sympathy,

prejudice, fear, or public opinion influence you. In addition, do not let any person's race,

color, religion, national ancestry, or gender influence you.

       You must not take anything I said or did during the trial as indicating that I have

an opinion about the evidence or about what I think your verdict should be.




                                              2

        Case 2:18-cr-00130-MFK Filed 07/30/21 Page 2 of 55 Document 309
       The charges against the defendants are in a document called an indictment. You

will have a copy of the indictment during your deliberations.

       The indictment in this case charges that the defendant committed the crimes of

conspiracy; misleading Roadrunner's accountants; falsifying Roadrunner's books,

records, or accounts; securities fraud; wire fraud; bank fraud; and fraud in connection

with the purchase or sale of securities. I will explain the charges later in these

instructions.

       Each of the defendants has pled not guilty to each of the charges.

       The indictment is simply the formal way of telling the defendants what crime they

are accused of committing. It is not evidence that the defendants are guilty. It does not

even raise a suspicion of guilt.




                                             3

        Case 2:18-cr-00130-MFK Filed 07/30/21 Page 3 of 55 Document 309
       The defendants are presumed innocent of each of the charges against them.

This presumption continues throughout the case, including during your deliberations. It

is not overcome unless, from all the evidence in the case, you are convinced beyond a

reasonable doubt that a defendant is guilty as charged on the particular charge you are

considering.

       The government has the burden of proving each defendant's guilt beyond a

reasonable doubt. This burden of proof stays with the government throughout the case.

A defendant is not required to prove his innocence. He is not required to produce any

evidence at all.




                                           4

        Case 2:18-cr-00130-MFK Filed 07/30/21 Page 4 of 55 Document 309
       You must make your decision based only on the evidence that you saw and

heard here in court. Do not attempt to do any research on your own. You may not

consider anything you may have seen or heard outside of court, including anything from

the newspaper, television, radio, the Internet, social media, e-mails, text messages, or

any other source.

       The evidence includes only what the witnesses said when they were testifying

under oath, the prior testimony that was read to you, and the exhibits that I allowed into

evidence.

       Nothing else is evidence. The lawyers' statements and arguments are not

evidence. If what a lawyer said is different from the evidence as you remember it, the

evidence is what counts. The lawyers' questions and objections likewise are not

evidence.

       A lawyer has a duty to object if he or she thinks a question is improper. If I

sustained objections to questions the lawyers asked, you must not speculate on what

the answers might have been.

       If, during the trial, I struck testimony from the record, or told you to disregard

something, you must not consider it.




                                              5

       Case 2:18-cr-00130-MFK Filed 07/30/21 Page 5 of 55 Document 309
       A defendant has an absolute right not to testify. You may not consider in any

way the fact that the defendant did not testify. You should not even discuss it in your

deliberations.




                                            6

       Case 2:18-cr-00130-MFK Filed 07/30/21 Page 6 of 55 Document 309
       Give the evidence whatever weight you decide it deserves. Use your common

sense in weighing the evidence, and consider the evidence in light of your own

everyday experience.

       People sometimes look at one fact and conclude from it that another fact exists.

This is called an inference. You are allowed to make reasonable inferences, so long as

they are based on the evidence.

       You may have heard the terms "direct evidence" and "circumstantial evidence."

Direct evidence is evidence that directly proves a fact. Circumstantial evidence is

evidence that indirectly proves a fact.

       You are to consider both direct and circumstantial evidence. The law does not

say that one is better than the other. It is up to you to decide how much weight to give

to any evidence, whether direct or circumstantial.




                                            7

       Case 2:18-cr-00130-MFK Filed 07/30/21 Page 7 of 55 Document 309
       Do not make any decisions simply by counting the number of witnesses who

testified about a certain point.

       What is important is how truthful and accurate the witnesses were and how much

weight you think their testimony deserves.




                                             8

        Case 2:18-cr-00130-MFK Filed 07/30/21 Page 8 of 55 Document 309
       Part of your job as jurors is to decide how truthful and accurate each witness

was, and how much weight to give each witness' testimony. You may accept all of what

a witness says, or part of it, or none of it.

       Some factors you may consider include:

   •   the intelligence of the witness;

   •   the witness's ability and opportunity to see, hear, or know the things the witness

       testified about;

   •   the witness's memory;

   •   the witness's demeanor;

   •   whether the witness had any bias, prejudice, or other reason to lie or slant the

       testimony;

   •   the truthfulness and accuracy of the witness's testimony in light of the other

       evidence presented; and

   •   inconsistent statements or conduct by the witness.

       It is proper for an attorney to interview any witness in preparation for trial.




                                                9

        Case 2:18-cr-00130-MFK Filed 07/30/21 Page 9 of 55 Document 309
      You have heard evidence that before the trial, witnesses made statements that

may be inconsistent with their testimony here in court. You may consider an

inconsistent statement made before the trial to help you decide how truthful and

accurate the witnesses' testimony was here in court.




                                           10

       Case 2:18-cr-00130-MFK Filed 07/30/21 Page 10 of 55 Document 309
      You have heard testimony from a witness, Heather Hipke, who was promised

that in exchange for her truthful testimony, she would not be prosecuted for any crimes

related to accounting matters involving Roadrunner.

      You have also heard testimony from a witness, Stephen Voorhees, who was

promised that his testimony would not be used against him in a criminal prosecution.

      You may give these witnesses' testimony whatever weight you believe is

appropriate, keeping in mind that you must consider that testimony with caution and

great care.




                                           11

       Case 2:18-cr-00130-MFK Filed 07/30/21 Page 11 of 55 Document 309
       Certain summaries and charts have been admitted in evidence. You may

consider these as evidence. It is up to you to decide how much weight to give to them.

       Other summaries and charts, which I have referred to as "demonstrative

evidence," have been shown to you to help explain other evidence that was admitted.

These particular summaries and charts are not themselves evidence or proof of any

facts, so you will not have them during your deliberations. If they do not correctly reflect

the facts shown by the evidence, you should disregard them and determine the facts

from the underlying evidence.




                                            12

       Case 2:18-cr-00130-MFK Filed 07/30/21 Page 12 of 55 Document 309
      If you have taken notes during the trial, you may use them during deliberations to

help you remember what happened during the trial. You should use your notes only as

aids to your memory. The notes are not evidence. All of you should rely on your

independent recollection of the evidence, and you should not be unduly influenced by

the notes of other jurors. Notes are not entitled to any more weight than the memory or

impressions of each juror.




                                          13

       Case 2:18-cr-00130-MFK Filed 07/30/21 Page 13 of 55 Document 309
       Each of the defendants has been accused of more than one crime. The number

of charges is not evidence of guilt and should not influence your decision.

       You must consider each charge and each defendant separately. Your decision

on one charge, whether it is guilty or not guilty, should not influence your decision on

any other charge.




                                            14

       Case 2:18-cr-00130-MFK Filed 07/30/21 Page 14 of 55 Document 309
      Even though the defendants are being tried together, you must consider each

defendant separately. Your decision concerning one defendant, whether it is guilty or

not guilty, should not influence your decision concerning any other defendant.




                                           15

       Case 2:18-cr-00130-MFK Filed 07/30/21 Page 15 of 55 Document 309
       You should not speculate why other individuals whose names you may have

heard during the trial are not on trial before you.




                                             16

       Case 2:18-cr-00130-MFK Filed 07/30/21 Page 16 of 55 Document 309
       You may have noticed during the trial that counsel for the various defendants

have consulted with each other and have divided the work of the trial in order to

facilitate their presentation and avoid an undue waste of time and effort. You are not to

consider the fact that defense counsel have consulted and cooperated with each other

as having any significance in your determination of the issues in this case. You should

disregard it entirely during your deliberations.




                                             17

       Case 2:18-cr-00130-MFK Filed 07/30/21 Page 17 of 55 Document 309
                                          Count 1

       In Count 1 of the indictment, the defendants are accused of conspiracy to

mislead Roadrunner's accountants and to falsify the books, records, or accounts of

Roadrunner. In order for you to find the particular defendant you are considering guilty

of this charge, the government must prove each of the following three elements beyond

a reasonable doubt:

       1.     The conspiracy as charged in Count 1 existed.

       2.     The defendant knowingly became a member of the conspiracy with an

intent to advance one or more of the goals of the conspiracy.

       3.     One of the conspirators committed an overt act in an effort to advance one

or more of the goals of the conspiracy. An overt act is any act done to carry out a goal

of the conspiracy. The overt act may itself be a lawful act.

       I will define certain of these terms later in these instructions.

       If you find from your consideration of all the evidence that the government has

failed to prove one or more of these elements beyond a reasonable doubt as to the

defendant you are considering, then you should find the defendant not guilty on this

charge.

       If, on the other hand, you find from your consideration of all the evidence that the

government has proved each of these elements beyond a reasonable doubt as to the

defendant you are considering, then you should find the defendant guilty on this charge.




                                              18

       Case 2:18-cr-00130-MFK Filed 07/30/21 Page 18 of 55 Document 309
                          Count 1 – definition of conspiracy

       A conspiracy is an express or implied agreement between two or more persons

to commit a crime. A conspiracy may be proven even if its goals were not

accomplished.

       In deciding whether the conspiracy charged in count 1 existed, you may consider

all of the circumstances, including the words and acts of each of the alleged

participants.




                                           19

       Case 2:18-cr-00130-MFK Filed 07/30/21 Page 19 of 55 Document 309
                           Count 1 – objects of conspiracy

      Count 1 charges the defendants with conspiracy to commit more than one

offense: misleading Roadrunner's accountants, and falsifying the books, records, or

accounts of Roadrunner. The government is required to prove that the defendants

conspired to commit at least one of these offenses but is not required to prove that the

defendants conspired to commit both of them. You must agree unanimously on which,

if either, of these offenses the defendants conspired to commit. You are not required,

however, to agree unanimously on which particular overt act was committed in

furtherance of the conspiracy.




                                           20

       Case 2:18-cr-00130-MFK Filed 07/30/21 Page 20 of 55 Document 309
                        Count 1 – membership in conspiracy

       To prove a defendant's membership in the conspiracy charged in count 1, the

government must prove beyond a reasonable doubt that the defendant was aware of

the illegal goals of the conspiracy and knowingly joined the conspiracy. However, to be

a member of a conspiracy, a defendant does not need to join it at the beginning, and he

does not need to know all of the other members or all of the means by which the illegal

goals of the conspiracy were to be accomplished.

       A person is not a member of a conspiracy just because he knew or associated

with people who were involved in a conspiracy, knew there was a conspiracy, or was

present during conspiratorial discussions.

       In deciding whether a defendant joined the conspiracy charged in count 1, you

must base your decision only on what the defendant did or said. To determine what the

defendant did or said, you may consider the defendant's own words or acts. You may

also use the words or acts of other persons to help you decide what the defendant did

or said.




                                             21

       Case 2:18-cr-00130-MFK Filed 07/30/21 Page 21 of 55 Document 309
            Counts 2, 3, 4, and 5 – misleading Roadrunner's accountants

       Counts 2, 3, 4, and 5 each charge the defendants with misleading the

accountants tasked with auditing Roadrunner's financial statements. Count 2 charges

all three defendants; Counts 3 and 4 charge Mr. Wogsland; and Count 5 charges Mr.

Armbruster. You must consider each charge and each defendant separately.

       In order for you to find the particular defendant you are considering guilty of the

particular Count you are considering, the government must prove each of the following

five elements beyond a reasonable doubt:

       1.     Roadrunner was an issuer of securities required by law to file reports with

the Securities and Exchange Commission.

       2.     The defendant was an officer of Roadrunner or was acting under the

direction of an officer or director of Roadrunner. An "officer" means a president, vice

president, secretary, treasurer or principal financial officer, comptroller or principal

accounting officer, and any person routinely performing functions similar to these with

respect to Roadrunner or a wholly-owned subsidiary of Roadrunner.

       3.     The defendant directly or indirectly took the action described in the

particular Count to coerce, manipulate, mislead, or fraudulently influence Deloitte &

Touche LLP while it was engaged in the performance of an audit or review of the

financial statements of Roadrunner that Roadrunner was required to file with the

Securities and Exchange Commission.

       4.     The defendant did so knowing that his actions, if successful, could result

in making Roadrunner’s financial statements materially misleading. Financial

statements are materially misleading if they are misleading in a way that is capable of



                                              22

       Case 2:18-cr-00130-MFK Filed 07/30/21 Page 22 of 55 Document 309
influencing the decisions of investors or potential investors. The government is not

required to prove that financial statements actually had that influence.

       5.      The defendant acted knowingly and willfully. I will define these terms later

in these instructions.

       If you find from your consideration of all the evidence that the government has

failed to prove one or more of these elements beyond a reasonable doubt as to the

defendant and charge you are considering, then you should find the defendant not guilty

on that charge.

       If, on the other hand, you find from your consideration of all the evidence that the

government has proved each of these elements beyond a reasonable doubt as to the

defendant and charge you are considering, then you should find the defendant guilty on

that charge.




                                             23

       Case 2:18-cr-00130-MFK Filed 07/30/21 Page 23 of 55 Document 309
    Counts 6, 7, 8, and 9 – falsifying Roadrunner's books, records, or accounts

       Counts 6, 7, 8 and 9 of the indictment each charge the defendants with falsifying

or causing to be falsified the books, records, or accounts of Roadrunner. Counts 6 and

7 charge all three defendants; Count 8 charges Mr. Naggs; and Count 9 charges Mr.

Armbruster. You must consider each charge and each defendant separately.

       In order for you to find the particular defendant you are considering guilty of the

particular Count you are considering, the government must prove each of the following

four elements beyond a reasonable doubt:

       1.     At the time of the alleged offense, Roadrunner was required to file reports

with the Securities and Exchange Commission and to make and keep books, records,

and accounts, which, in reasonable detail, accurately and fairly reflected Roadrunner’s

financial transactions and dispositions of its assets.

       2.     The defendant falsified, or caused someone else to falsify, the books,

records, or accounts of Roadrunner, in the manner specified in the particular Count.

       3.     The books, records, or accounts were of the type that were required to

reflect in reasonable detail the transactions and dispositions of the assets of

Roadrunner. Such records include, for example, general ledgers, journal entries,

income statements, financial certifications, or account records.

       4.     The defendant acted knowingly and willfully. I will define these terms later

in these instructions.

       If you find from your consideration of all the evidence that the government has

failed to prove one or more of these elements beyond a reasonable doubt as to the

defendant and charge you are considering, then you should find the defendant not guilty



                                             24

       Case 2:18-cr-00130-MFK Filed 07/30/21 Page 24 of 55 Document 309
on that charge.

      If, on the other hand, you find from your consideration of all the evidence that the

government has proved each of these elements beyond a reasonable doubt as to the

defendant and charge you are considering, then you should find the defendant guilty on

that charge.




                                           25

       Case 2:18-cr-00130-MFK Filed 07/30/21 Page 25 of 55 Document 309
            Count 10 – conspiracy to commit securities fraud and wire fraud
       In Count 10 of the indictment, the defendants are accused of conspiracy to

commit securities fraud and wire fraud. I will define "securities fraud" and "wire fraud"

later in these instructions. In order for you to find the particular defendant you are

considering guilty of this charge, the government must prove both of the following

elements beyond a reasonable doubt:

       1.      The conspiracy as charged in Count 10 existed.

       2.      The defendant knowingly became a member of the conspiracy with an

intent to advance one or more of the goals of the conspiracy.

       If you find from your consideration of all the evidence that the government has

failed to prove one or more of these elements beyond a reasonable doubt as to the

defendant you are considering, then you should find the defendant not guilty on this

charge.

       If, on the other hand, you find from your consideration of all the evidence that the

government has proved both of these elements beyond a reasonable doubt as to the

defendant you are considering, then you should find the defendant guilty on this charge.




                                             26

       Case 2:18-cr-00130-MFK Filed 07/30/21 Page 26 of 55 Document 309
          Count 10 – definition of conspiracy; membership in conspiracy
      In connection with Count 1, I provided you with instructions entitled "definition of

conspiracy" and "membership in conspiracy." These instructions, which appear on

pages 19 and 21, also apply to your consideration of the conspiracy charge in Count 10.




                                           27

      Case 2:18-cr-00130-MFK Filed 07/30/21 Page 27 of 55 Document 309
                         Count 10 – object(s) of conspiracy

      Count 10 charges the defendants with conspiracy to commit more than one

offense: securities fraud and wire fraud. The government is required to prove that the

defendants conspired to commit at least one of these offenses but is not required to

prove that the defendants conspired to commit both of them. You must agree

unanimously on which, if either, of these offenses the defendants conspired to commit.




                                           28

       Case 2:18-cr-00130-MFK Filed 07/30/21 Page 28 of 55 Document 309
                         Counts 11, 12, and 13 – securities fraud

       Counts 11, 12, and 13 of the indictment each charge the defendants with

securities fraud. Counts 11 and 12 charge all three defendants; Count 13 charges Mr.

Armbruster and Mr. Wogsland. You must consider each charge and each defendant

separately.

       These Counts charge the defendants with executing a scheme to defraud

another person in connection with Roadrunner stock. In order for you to find a particular

defendant guilty of the particular Count you are considering, the government must prove

each of the following elements beyond a reasonable doubt:

       1.     There was a scheme to defraud in connection with the stock of

Roadrunner. For purposes of this charge, a scheme to defraud is a plan or course of

action that is intended to deceive and cheat another. A scheme to defraud must be

material, that is, capable of influencing the decisions of the persons to whom it is

addressed.

       2.     The defendant knowingly carried out the scheme.

       3.     The defendant acted with the intent to deceive and cheat another. The

government is not required to prove an actual loss to a victim of the crime or an actual

gain to the defendant.

       I will define several of these terms later in these instructions.

       If you find from your consideration of all the evidence that the government has

failed to prove one or more of these elements beyond a reasonable doubt, then you

should find the defendant not guilty on this charge.

       If, on the other hand, you find from your consideration of all the evidence that the



                                             29

       Case 2:18-cr-00130-MFK Filed 07/30/21 Page 29 of 55 Document 309
government has proved each of these elements beyond a reasonable doubt, then you

should find the defendant guilty on this charge.




                                           30

       Case 2:18-cr-00130-MFK Filed 07/30/21 Page 30 of 55 Document 309
                        Counts 14, 15, 16, and 17 - wire fraud

      Counts 14, 15, 16, and 17 of the indictment each charge the defendants with wire

fraud. Counts 14 and 15 charge all three defendants; Count 16 charges Mr. Armbruster

and Mr. Wogsland; Count 17 charges Mr. Armbruster. You must consider each charge

and each defendant separately.

      In order for you to find the particular defendant you are considering guilty of a

particular charge in these Counts, the government must prove each of the following four

elements beyond a reasonable doubt:

      1.      There was a scheme to defraud a person or entity by means of material

false or fraudulent pretenses, representations, or promises.

      2.      The defendant knowingly participated in the scheme.

      3.      The defendant acted with the intent to defraud.

      4.      For the purpose of carrying out the scheme or attempting to do so, the

defendant caused an interstate wire communication to take place in the manner

charged in the particular Count.

      I will define some of these terms later in these instructions.

      If you find from your consideration of all the evidence that the government has

failed to prove one or more of these elements beyond a reasonable doubt on the

particular Count you are considering, then you should find the defendant not guilty on

that Count.

      If, on the other hand, you find from your consideration of all the evidence that the

government has proved each of these elements beyond a reasonable doubt on the

particular Count you are considering, then you should find the defendant guilty on that



                                            31

       Case 2:18-cr-00130-MFK Filed 07/30/21 Page 31 of 55 Document 309
Count.




                                       32

         Case 2:18-cr-00130-MFK Filed 07/30/21 Page 32 of 55 Document 309
       Definitions of scheme to defraud and material (Counts 14, 15, 16, and 17)

        The following definitions apply to the wire fraud charges (Counts 14, 15, 16, and

17).

        Scheme to defraud: A scheme to defraud is a plan or course of action that is

intended to deceive and cheat another, or to obtain money or property or cause the

potential loss of money or property by means of materially false or fraudulent pretenses,

representations, or promises. In considering whether the government has proven a

scheme to defraud, the government must prove beyond a reasonable doubt one or

more of the false or fraudulent pretenses, representations, or promises charged in the

portion of the indictment describing the scheme. The government is not required,

however, to prove all of them.

        Material: A false or fraudulent pretense, representation, or promise is considered

to be material if it is capable of influencing the decision of the person or entity to which it

was addressed. The government is not required to prove that it actually influenced a

decision of that person or entity. A materially false or fraudulent pretense,

representation, or promise may be accomplished by concealment of material

information.

        Intent to defraud: A person acts with intent to defraud if he acts with the intent to

deceive and cheat in order to cause a gain of money or property or a potential loss of

money or property. The government is not required to prove an actual loss to a victim

of the crime or an actual gain to the defendant.




                                              33

        Case 2:18-cr-00130-MFK Filed 07/30/21 Page 33 of 55 Document 309
     Definitions of interstate wire communication (Counts 14, 15, 16, and 17)

      The following definition applies only to the wire fraud charges (Counts 14, 15, 16,

and 17).

      Use of interstate wire communication: The government must prove that an

interstate wire communication was used to carry out the scheme, or was incidental to an

essential part of the scheme. E-mails are a wire communication.

      An interstate communication need not itself contain a fraudulent representation

or promise, but it must carry out or attempt to carry out the scheme.

      In order to cause an interstate wire communication to take place, the defendant

need not actually or personally use an interstate communication facility and need not

actually intend for the communication to take place. However, the government must

prove that the defendant knew the wire communication would occur, or that the

defendant knew that it would occur in the ordinary course of business, or that the

defendant knew facts from which the wire communication could reasonably have been

foreseen. The government does not have to prove that the defendant knew that the

wire communication was of an interstate nature.

      Each separate wire communication in furtherance of the scheme to defraud

constitutes a separate offense.




                                           34

       Case 2:18-cr-00130-MFK Filed 07/30/21 Page 34 of 55 Document 309
                                 Count 18 – bank fraud

       Count 18 of the indictment charges Mr. Armbruster with bank fraud, by executing

a scheme to defraud U.S. Bank. In order for you to find the defendant guilty of this

charge, the government must prove each of the following elements beyond a

reasonable doubt:

       1.     There was a scheme to defraud U.S. Bank by means of material

false or fraudulent pretenses, representations, or promises.

       2.     The defendant knowingly carried out or attempted to carry out the

scheme.

       3.     The defendant acted with the intent to defraud U.S. Bank.

       4.     At the time of the charged offense, the deposits of U.S. Bank were insured

by the Federal Deposit Insurance Corporation.

       I will define some of these terms later in these instructions.

       If you find from your consideration of all the evidence that the government has

failed to prove one or more of these elements beyond a reasonable doubt as to the

particular defendant and Count you are considering, then you should find the defendant

not guilty on that charge.

       If, on the other hand, you find from your consideration of all the evidence that the

government has proved each of these elements beyond a reasonable doubt as to the

particular defendant and Count you are considering, then you should find the defendant

guilty on that charge.




                                             35

       Case 2:18-cr-00130-MFK Filed 07/30/21 Page 35 of 55 Document 309
                            Count 18 – definition of scheme

       The following definition applies only to the bank fraud charge (Count 18).

       Scheme to defraud: A scheme to defraud a bank is a plan or course of action

that is intended to deceive and cheat the bank, or to obtain money or property or cause

the potential loss of money or property belonging to, or in the care, custody, or control of

the financial institution. The government is not required to prove that the scheme

involved any specific false statement or misrepresentation of fact.




                                            36

       Case 2:18-cr-00130-MFK Filed 07/30/21 Page 36 of 55 Document 309
         Count 19 – fraud in connection with purchase or sale of securities

       Count 19 of the indictment charges Mr. Wogsland with fraud in connection with

the purchase or sale of securities. In order for you to find the defendant guilty of this

charge, the government must prove each of the four following elements beyond a

reasonable doubt:

       1.      The defendant knowingly employed a device, scheme, or artifice to

defraud in connection with the purchase or sale of Roadrunner stock.

       2.      The defendant acted with the intent to defraud.

       3.      The defendant acted willfully.

       4.      In connection with the purchase or sale, the defendant knowingly used, or

caused to be used, the facilities of a national securities exchange. A facility of a

national securities exchange includes any services or property maintained by the New

York Stock Exchange. This requires the government to prove that the defendant took

steps or engaged in conduct that he knew or could reasonably foresee would naturally

and probably result in the use of the facilities of the New York Stock Exchange.

       I will define a number of these terms later in these instructions.

       If you find from your consideration of all the evidence that the government has

failed to prove one or more of these elements beyond a reasonable doubt as to the

particular charge you are considering, then you should find the defendant not guilty on

that charge.

       If, on the other hand, you find from your consideration of all the evidence that the

government has proved each of these elements beyond a reasonable doubt as to the

particular charge you are considering, then you should find the defendant guilty on that



                                                37

       Case 2:18-cr-00130-MFK Filed 07/30/21 Page 37 of 55 Document 309
charge.




                                    38

      Case 2:18-cr-00130-MFK Filed 07/30/21 Page 38 of 55 Document 309
            Count 19 - definition of device, scheme, or artifice to defraud

       The following instruction applies only to Count 19.

       A device, scheme, or artifice is a plan or course of action formed with the intent

to accomplish some purpose. In this case, the defendant is charged with a device,

scheme or artifice referred to as insider trading.

       In order for you to find that there was a device, scheme, or artifice to defraud as

charged in Count 19, the government must prove each of the following elements

beyond a reasonable doubt:

       1.     The defendant was an insider at Roadrunner.

       2.     The defendant was aware of material, non-public information about

Roadrunner.

       3.     The defendant used the material, non-public information in deciding

whether to sell Roadrunner stock.

       I will now define some of the terms used in this instruction.

       Insider: The term insider includes any corporate officer, as well as any person

who had a confidential relationship with the corporation that gave him access to material

confidential information intended to be available only for a corporate purpose and not for

his personal benefit.

       Material, non-public information: For purposes of Count 19, information is

material if there is a substantial likelihood that a reasonable investor would consider it

significant in deciding whether to sell Roadrunner stock. Information is nonpublic if it is

intended to be available only for a corporate purpose and has not been disseminated to

the investing public.



                                             39

       Case 2:18-cr-00130-MFK Filed 07/30/21 Page 39 of 55 Document 309
       Use of material, non-public information: In order for you to find that the

defendant used material, non-public information in deciding whether to sell stock, the

government must prove that the material, non-public information was a significant factor

in the defendant's decision to sell stock. It need not be the sole cause of the

defendant's decision.

       What the defendant did with the proceeds of the sale of stock has no bearing on

whether he used material, non-public information in deciding whether to sell the stock.

       If you conclude that the defendant would have purchased or sold stock at the

same time and in the same quantities regardless of the material, non-public information,

then you may not find that the defendant used the material, non-public information to

purchase or sell the stock.




                                            40

       Case 2:18-cr-00130-MFK Filed 07/30/21 Page 40 of 55 Document 309
                   Definition of knowingly (Counts 1 through 19)

      This definition applies to each of the charges in this case (Counts 1 through 19).

      A person acts knowingly if he realizes what he is doing and is aware of the

nature of his conduct, and does not act through ignorance, mistake, or accident. In

deciding whether a defendant acted knowingly, you may consider all of the evidence,

including what the defendant did or said.




                                            41

       Case 2:18-cr-00130-MFK Filed 07/30/21 Page 41 of 55 Document 309
              Definition of willfully (Counts 2, 3, 4, 5, 6, 7, 8, 9, and 19)

       This definition applies to the charges of misleading Roadrunner's accountants

(Counts 2, 3, 4, and 5), falsifying Roadrunner's books, records, or accounts (Counts 6,

7, 8, and 9), and fraud in connection with the purchase or sale of securities (Count 19).

       A person acts willfully if he acts knowingly and with the intent to do something he

knows is against the law. The government is not required to prove that the defendant

knew that his actions violated a particular law.




                                            42

       Case 2:18-cr-00130-MFK Filed 07/30/21 Page 42 of 55 Document 309
                            Good faith (applies to all Counts)

       If the defendant you are considering acted in good faith, then he lacked the

willfulness and/or intent to defraud required to prove the offenses charged. A person

acts in good faith if, at the time, he honestly believed the validity of the actions or

truthfulness of the statements that the government has charged as being false,

misleading, or fraudulent. A defendant does not have to prove his good faith. Rather,

the government must prove beyond a reasonable doubt that the defendant acted

willfully and/or with the intent to defraud, as required for the particular charge you are

considering.




                                              43

       Case 2:18-cr-00130-MFK Filed 07/30/21 Page 43 of 55 Document 309
                      Aiding and abetting (applies to all Counts)

       A person may be found guilty of an offense by knowingly aiding, counseling,

commanding, inducing, or procuring the commission of the offense if he knowingly

participated in the criminal activity and tried to make it succeed.




                                             44

       Case 2:18-cr-00130-MFK Filed 07/30/21 Page 44 of 55 Document 309
                   Acting through another (applies to all Counts)

      If a person voluntarily and willfully causes another person to commit an act,

which if committed by the defendant would be a crime, then the defendant is

responsible under the law even though he did not personally commit the act. The

government is not required to prove that the other person who committed the act did so

intending to commit a crime. That person may be an innocent intermediary. But the

government must prove beyond a reasonable doubt that in causing the other person to

commit the act, the defendant intended to commit the charged crime.




                                          45

      Case 2:18-cr-00130-MFK Filed 07/30/21 Page 45 of 55 Document 309
                          "On or about" (applies to all Counts)

         The indictment charges that the crimes happened "on or about" certain dates.

The government must prove that the crimes happened reasonably close to those dates.

The government is not required to prove that the crimes happened on those exact

dates.




                                            46

         Case 2:18-cr-00130-MFK Filed 07/30/21 Page 46 of 55 Document 309
       Once you are all in the jury room, the first thing you should do is choose a

presiding juror. The presiding juror should see to it that your discussions are carried on

in an organized way and that everyone has a fair chance to be heard. You may discuss

the case only when all jurors are present.

       Once you start deliberating, do not communicate about the case or your

deliberations with anyone except other members of your jury. You may not

communicate with others about the case or your deliberations by any means. This

includes oral or written communication; communication using any sort of device, such

as a telephone, cell phone, smart phone, iPhone, Blackberry, computer; communication

by text messaging, instant messaging, the Internet, chat rooms, blogs, websites, or

social media or social networking websites like Facebook, LinkedIn, YouTube, Twitter,

Snapchat, or Instagram; and any other form of communication at all.

       If you need to communicate with me while you are deliberating, send a note

through the court security officer. The note should be signed by the presiding juror, or

by one or more members of the jury. To have a complete record of this trial, it is

important that you communicate with me only by written notes. I may have to talk to the

lawyers about your message, so it may take me some time to get back to you. You may

continue your deliberations while you wait for my answer. Please be advised that I

cannot provide you with a transcript of any of the trial testimony.




                                             47

       Case 2:18-cr-00130-MFK Filed 07/30/21 Page 47 of 55 Document 309
       A verdict form has been prepared for you. You will take this form with you to the

jury room. [Read the verdict form.]

       When you have reached unanimous agreement, your presiding juror will fill in

and date the verdict form, and each of you will sign it.

       Advise the court security officer once you have reached a verdict. When you

come back to the courtroom, I will read the verdict aloud.




                                            48

       Case 2:18-cr-00130-MFK Filed 07/30/21 Page 48 of 55 Document 309
       The verdict must represent the considered judgment of each juror. Your verdict,

whether it is guilty or not guilty, must be unanimous.

       You should make every reasonable effort to reach a verdict. In doing so, you

should consult with each other, express your own views, and listen to your fellow jurors’

opinions. Discuss your differences with an open mind. Do not hesitate to re-examine

your own view and change your opinion if you come to believe it is wrong. But you

should not surrender your honest beliefs about the weight or effect of evidence just

because of the opinions of your fellow jurors or just so that there can be a unanimous

verdict.

       The twelve of you should give fair and equal consideration to all the evidence.

You should deliberate with the goal of reaching an agreement that is consistent with the

individual judgment of each juror.

       You are impartial judges of the facts. Your sole interest is to determine whether

the government has proved its case beyond a reasonable doubt.




                                            49

       Case 2:18-cr-00130-MFK Filed 07/30/21 Page 49 of 55 Document 309
                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA               )
                                       )
      v.                               )             Case No. 18 CR 130
                                       )
PETER ARMBRUSTER                       )

                                     VERDICT

     We, the jury find as follows with respect to the charges against the defendant,
PETER ARMBRUSTER:
                                                  NOT GUILTY       GUILTY
COUNT ONE:
COUNT TWO:
COUNT FIVE:
COUNT SIX:
COUNT SEVEN:
COUNT NINE:
COUNT TEN:
COUNT ELEVEN:
COUNT TWELVE:
COUNT THIRTEEN:
COUNT FOURTEEN
COUNT FIFTEEN:
COUNT SIXTEEN:
COUNT SEVENTEEN:
COUNT EIGHTEEN:



________________________________                ________________________________
PRESIDING JUROR


                                           50

     Case 2:18-cr-00130-MFK Filed 07/30/21 Page 50 of 55 Document 309
________________________________        ________________________________


________________________________        ________________________________


________________________________        ________________________________


________________________________        ________________________________


________________________________        ________________________________


Date: _________________, 2021




                                   51

     Case 2:18-cr-00130-MFK Filed 07/30/21 Page 51 of 55 Document 309
                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA               )
                                       )
      v.                               )             Case No. 18 CR 130
                                       )
MARK WOGSLAND                          )

                                     VERDICT

     We, the jury find as follows with respect to the charges against the defendant,
MARK WOGSLAND:
                                                  NOT GUILTY       GUILTY
COUNT ONE:
COUNT TWO:
COUNT THREE:
COUNT FOUR:
COUNT SIX:
COUNT SEVEN:
COUNT TEN:
COUNT ELEVEN:
COUNT TWELVE:
COUNT THIRTEEN:
COUNT FOURTEEN
COUNT FIFTEEN:
COUNT SIXTEEN:
COUNT NINETEEN:



________________________________                ________________________________
PRESIDING JUROR

________________________________                ________________________________

                                           52

     Case 2:18-cr-00130-MFK Filed 07/30/21 Page 52 of 55 Document 309
________________________________        ________________________________


________________________________        ________________________________


________________________________        ________________________________


________________________________        ________________________________


Date: _________________, 2021




                                   53

     Case 2:18-cr-00130-MFK Filed 07/30/21 Page 53 of 55 Document 309
                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA               )
                                       )
      v.                               )             Case No. 18 CR 130
                                       )
BRET NAGGS                             )

                                     VERDICT

     We, the jury find as follows with respect to the charges against the defendant,
BRET NAGGS:
                                                  NOT GUILTY       GUILTY
COUNT ONE:
COUNT TWO:
COUNT SIX:
COUNT SEVEN:
COUNT EIGHT:
COUNT TEN:
COUNT ELEVEN:
COUNT TWELVE:
COUNT FOURTEEN
COUNT FIFTEEN:



________________________________                ________________________________
PRESIDING JUROR

________________________________                ________________________________


________________________________                ________________________________


________________________________                ________________________________

                                           54

     Case 2:18-cr-00130-MFK Filed 07/30/21 Page 54 of 55 Document 309
________________________________        ________________________________


________________________________        ________________________________


Date: _________________, 2021




                                   55

     Case 2:18-cr-00130-MFK Filed 07/30/21 Page 55 of 55 Document 309
